Citation Nr: 1133757	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO. 09-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus/vertigo.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chest pains.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neck pain.

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

7. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left leg disability.

8. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability.

9. Entitlement to service connection for a low back disability.

10. Entitlement to service connection for an abdominal disability, to include heartburn.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to January 1998 and from April 1998 to April 2001. He subsequently served with the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Waco, Texas. A transcript of that hearing has been associated with the claims file.

Each issue in this appeal was certified to the Board as a claim of entitlement to service connection. However, the Veteran was denied service connection for these issues in an unappealed June 2002 rating decision. The Board has recharacterized the issues on appeal to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). However, the claims for service connection for a back and abdominal disability will be reviewed on a de novo basis. 38 C.F.R. § 3.156 (c) (2010). In March 2008, the RO received and associated with the claims file service department records not considered in June 2002. These records are relevant only as to the claims for a back disability and an abdominal disability. 38 C.F.R. § 3.156 (c). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The claims file does not reflect that any notice was provided to the Veteran after he submitted his July 2008 claim. The Veteran's appeal must be remanded for the provision of legally adequate notice. In regard to the petitions to reopen claims for service connection, the notice must inform the Veteran of the evidence and information necessary to reopen the claims and of the bases for the last final denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim. VA has the authority to schedule a compensation and pension examination when deemed necessary, and the Veteran has an obligation to report for that examination. Examinations are warranted for the claims for service connection for a back disability and an abdominal disability.

The claims file reflects that the Veteran was afforded a general VA examination in March 2002, but the examiner did not provide an opinion as to whether any claimed disability began in service. Subsequent to this examination, service records were associated with the claims file showing that the Veteran experienced a back injury and abdominal pain while presumptively in the line of duty. An examination is warranted as there is insufficient evidence for the Board to determine whether the Veteran has a current back or abdominal disability that may be related to his in-service experiences. McClendon, 20 Vet. App. at 83.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Collect any records of additional VA medical treatment (noting that the last VA treatment note within the claims file is dated April 2009). Provide the Veteran with necessary authorizations for the release of any identified private treatment records not currently on file. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Contemporaneously with the notice to the Veteran as detailed in paragraph 1, provide the Veteran and his representative with notice in accordance with the Kent decision cited to above. The notice must identify the bases for the prior denial of his claims for service connection and describe the evidence necessary to reopen the claim.

3. Schedule the Veteran for a VA examination (or examinations) at an appropriate location to determine whether he experiences a back disability or an abdominal disability as the result of his active duty service. The following considerations will govern the examination(s):

a. The entire claims file and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s). The examination report(s) must reflect review of pertinent material in the claims folder. Although the examiner(s) has (have) an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the following:

i. In regard to an abdominal disability: a February 2000 treatment record for epigastric discomfort and a May 2001 treatment note for abdominal pain; and

ii.   In regard to a back disability:

1. An April 1998 note of treatment for back pain;

2. October 1999 service treatment notes showing back pain;

3. A January 2001 self report of back pain;

4. February 2001 notes showing that the Veteran slipped on stairs and experienced low back pain and radiculopathy;

5. A December 2001 note showing a herniated nucleus pulposa;

6. A November 2003 note showing a herniated disk;

7. March and November 2003 and November 2004 notes indicating that the Veteran was not deployable due to back disability;

8. An April 2004 self report of back pain and herniated disk; and 

9. An October 2005 self report of back pain.

b. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner(s) must state whether he has a current back or abdominal (to include epigastric) disability that likely began during service or is the direct result of the in-service experiences.

c. In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

4. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

5. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims. The Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


